761 So. 2d 1231 (2000)
Ralph ALFONSO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-618.
District Court of Appeal of Florida, Third District.
July 5, 2000.
Bennett H. Brummer, Public Defender, and Dea Abramschmitt, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Steven R. Berger, Assistant Attorney General, for appellee.
Before JORGENSON, GERSTEN, and GODERICH, JJ.

CORRECTED OPINION
PER CURIAM.
We affirm the conviction and sentence in all respects. We certify conflict with Adams v. State, 750 So. 2d 659 (Fla. 4th DCA 1999) on the issue of whether the double jeopardy clause precludes sentencing of a defendant as both a prison releasee reoffender and a habitual felony offender. We also certify conflict with Oliveira v. State, 751 So. 2d 611 (Fla. 4th DCA 1999) on the issue of whether the double jeopardy clause precludes sentencing of a defendant as either a prison releasee reoffender or an habitual violent felony offender, after the defendant's sentence had already been enhanced pursuant to Section 784.07, Florida Statutes (1997).
Affirmed; conflict certified.